Citation Nr: 1141968	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the left knee.  

3.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1962 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claims currently on appeal.  These claims were previously remanded by the Board in October 2009 for further evidentiary development.  

Throughout the pendency of this claim, the Veteran was represented by the American Legion.  However, in March 2011, VA received a statement from the Veteran expressing his desire to remove them as his representative.  The Veteran has proceeded with his claim unrepresented.  

The issues of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, and entitlement to separate disability evaluations for diabetic neuropathy of the lower extremities, bilaterally, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and a restricted diet; it does not require regulation of activities.  

2.  The Veteran's left knee arthritis is manifested by pain and flexion limited to 130 degrees; it is not manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, or recurrent subluxation or lateral instability.  

3.  The Veteran's bilateral hearing loss is characterized by pure tone threshold averages of 61.3 decibels (dB) in the right ear and 63.8 dB in the left ear, with speech recognition scores of 90 percent in the right ear and 94 percent in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260-61 (2011).

3.  The criteria for establishing entitlement to a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, the Veteran was provided with the necessary notice in November 2005, April 2006 and November 2009.  While all of the notice was not provided to the Veteran prior to the initial adjudication of these matters, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2006 and December 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been incorporated into the claims file.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, the March 2006 VA examiner described in great detail the potential occupational and functional effects resulting from the Veteran's hearing loss, including direct conversation and phone usage.  The Veteran also described his situations of greatest difficulty during his VA examination of December 2009.  Therefore, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The Veteran has also not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its October 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for new VA examinations and that he attended these examinations.   The AMC later issued Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus

Entitlement to a Higher Evaluation under Diagnostic Code 7913

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his diabetes mellitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a higher disability evaluation, as the evidence of record fails to reflect that the Veteran's diabetes mellitus requires regulation of activities.  However, as will be discussed in the following section, the Veteran is entitled to separate disability evaluations of 10 percent for diabetic neuropathy of the lower extremities as of January 28, 2010.  

For historical purposes, the Veteran was originally granted service connection for diabetes mellitus in a November 2003 rating decision.  A 20 percent disability evaluation was assigned under Diagnostic Code 7913, effective as of September 9, 2002.  In September 2005, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied by the RO in an April 2006 rating decision.  The Veteran submitted a timely notice of disagreement to this denial in February 2007, but the assigned rating was confirmed in a July 2007 statement of the case.  The Veteran appealed this decision to the Board in August 2007.  

Upon filing his claim, the Veteran was afforded a VA examination for his diabetes mellitus in March 2006.  The examiner noted that the Veteran currently treated his diabetes mellitus with insulin once daily and oral medications.  The Veteran was also noted to require a restricted or special diet.  However, he was not restricted in strenuous activities.  There was also no evidence of peripheral vascular disease in the lower extremities, peripheral neuropathy or diabetic nephropathy.  There were also no genitourinary symptoms related to diabetes.  The Veteran was noted to have diabetic related visual symptoms, however, but a separate disability evaluation has already been established for this condition.  

The record also contains a number of private treatment records from the Vanderbilt Diabetes Center.  These records demonstrate that the severity of the Veteran's diabetes mellitus has fluctuated during the pendency of his appeal.  However, these records did not suggest that the Veteran had to regulate strenuous activities as a result of his diabetes mellitus.  

The record also contains numerous records from the Blanchfield Army Community Hospital.  These records also reflect consistent treatment for diabetes mellitus.  While these records reflect that the Veteran has required varying levels of medication and insulin throughout the pendency of his appeal, they do not suggest that the Veteran must regulate his activities to treat this disorder.  To the contrary, a March 2008 record suggests that the Veteran was to increase his walking and activities as tolerated.  A May 2008 record also notes that the Veteran should continue to increase his walking and his activities.  

The Veteran was afforded an additional VA examination for his diabetes mellitus in January 2010.  The examiner noted that the Veteran was still treating his diabetes mellitus with insulin and oral medications, but that he now used insulin more than once per day.  The examiner also noted that the Veteran was instructed to follow a restricted or special diet and that he was restricted in his ability to perform strenuous activities.  Specifically, the examiner noted that the Veteran experienced easy fatigability when performing strenuous activities.  The Veteran also reported loss of sensation to the feet and erectile dysfunction.  A diagnosis of diabetes mellitus was assigned with diabetic peripheral neuropathy and erectile dysfunction, secondary to diabetes.  

An addendum to the above examination was provided in June 2010.  The examiner explained that while the Veteran restricted his activities due to easy fatigability, this was not due to difficulty in regulating blood sugar as a result of strenuous activities.  Rather, the Veteran stated that he subjectively felt that he fatigued easier than he used to when performing strenuous activities such as household chores.  The examiner opined that this may be due to deconditioning and there was clearly no evidence clinically or diagnostically that his subjective statement of easy fatigability was secondary to alterations in blood sugar.  

The record also contains a number of records of continued treatment from the VA Medical Center.  According to a March 2010 VA outpatient treatment record, the Veteran's diabetes mellitus required insulin for treatment.  An August 2010 record indicates that the Veteran's diabetes mellitus was under fairly good control with insulin.  The Veteran denied symptoms of diabetic neuropathy during this evaluation.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his diabetes mellitus.  Diagnostic Code 7913 provides ratings for diabetes mellitus.  Under this code, a 20 percent disability evaluation is warranted when insulin and restricted diet are required, or; oral hypoglycemic agents and restricted diet are required.  A higher disability evaluation of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

According to the United States Court of Appeals for Veterans Claims (Court), the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  The only difference between a 20 percent disability evaluation and a 40 percent disability evaluation is the requirement of regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As such, without a showing of regulation of activities, a 40 percent disability evaluation cannot be established.  

The Board notes that the January 2010 VA examiner did indicate that the Veteran experienced "easy fatigability" when performing strenuous activities.  However, this finding alone does not demonstrate regulation of activities.  Regulation of activities means "avoidance of strenuous occupational and recreational activities."  See Camacho v. Nicholson, 21 Vet. App. 360, 362 (2007) (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913).  The examiner explained in a June 2010 addendum that the Veteran's subjective report of easy fatigability was not due to difficulty in regulating blood sugar.  

The Board also recognizes that the Veteran has provided statements indicating that he has not performed any strenuous recreational activities since 1970 and that he had been unemployed since 2003.  Because of this, the Veteran was of the opinion that the requirement of regulation of activities should not apply to his case.  This assertion is incorrect.  As held by the Court in Tatum, a higher disability evaluation cannot be established until the Veteran meets the missing component of the next-higher successive rating.  23 Vet. App. At 156.  In other words, the Board cannot simply ignore the only criteria distinguishing a 20 percent and a 40 percent disability evaluation.  The mere fact that the Veteran has limited the amount of activities he undertakes on his own does not suggest that this requirement is no longer applicable to the Veteran's claim.  

Secondary Disabilities

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

According to the Veteran's January 2010 VA examination, he also suffered from erectile dysfunction and diabetic peripheral neuropathy that were secondary to his service-connected diabetes mellitus.  Regarding the Veteran's erectile dysfunction, because no penile deformity has been shown, the Board finds that the Veteran is not entitled to a compensable rating.  38 C.F.R. § 4.20.  Diagnostic Code 7522, contemplating erectile dysfunction, provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.155(b).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R § 4.31.  Since the Veteran's erectile dysfunction is noncompensable, such is considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Nonetheless, while the Board has determined that the Veteran's erectile dysfunction is a noncompensable part of his diabetic process, the Board must consider whether the Veteran is entitled to Special Monthly Compensation based on loss of use of a creative organ.  Special monthly compensation is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§3.350 and 3.352.  

Special monthly compensation is payable at a specified rate if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).  

The preponderance of the evidence of record in this case demonstrates that the Veteran is not entitled to special monthly compensation for the loss of a creative organ.  According to the March 2006 VA examination report, the Veteran suffered from no genitourinary disorders at this time.  The January 2010 VA examination report did note that the Veteran suffered from erectile dysfunction.  However, the Veteran reported that vaginal penetration was possible about half of the time.  Therefore, while there is evidence of some erectile impairment, the Veteran has not actually lost the use of a creative organ in this case.  

Regarding the Veteran's peripheral neuropathy, the March 2006 VA examiner concluded that there was no neurovascular symptomatology or peripheral neuropathy related to diabetes.  However, the January 28, 2010 VA examiner concluded that the Veteran suffered from diabetic peripheral neuropathy.  Examination revealed mild loss of sensation to pin prick and light touch on the plantar surface of the feet, bilaterally.  There was no motor loss in either extremity and deep tendon reflexes were normal, bilaterally.  The Veteran denied symptoms of diabetic neuropathy during VA outpatient treatment in August 2010, however.  As such, further evidentiary development is necessary on this matter as it is presently unclear whether the Veteran suffers from diabetic neuropathy.  This matter will be addressed in the REMAND portion of the decision below.  

Extraschedular Consideration

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's diabetes mellitus must be treated by insulin, oral medications and a restricted diet.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The evidence does not suggest that this disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence of record does not suggest that the Veteran is unemployable as a result of any of the service-connected disabilities currently on appeal.  The Veteran has also not alleged that the disabilities currently on appeal render him unemployable.  Therefore, further consideration of this matter is not necessary.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the record does not reflect that the Veteran's diabetes mellitus has required regulation of activities at any time during the pendency of his claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus must be denied.

Left Knee Disability

The Veteran also contends that he is entitled to a disability evaluation in excess of 10 percent for traumatic arthritis of the left knee.  For historical purposes, the Veteran was granted service connection for a left knee disability in a May 2004 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 5010, effective as of September 9, 2003.  In September 2005, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied by the RO in an April 2006 rating decision.  VA received a timely notice of disagreement to this decision in February 2007, but in a July 2007 statement of the case, the previous decision was confirmed.  The Veteran appealed this decision to the Board in August 2007.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination of the left knee in March 2006.  The Veteran reported pain in the left knee that had become progressively worse since its onset.  The examiner noted that the Veteran had no assistive aids for walking, he was able to stand for 15 to 30 minutes, and he was able to walk one-quarter of a mile.  The Veteran did not report subjective symptoms of deformity, giving way, weakness, locking, dislocation, subluxation, flare-ups or instability, but he did describe pain and stiffness.  Examination revealed range of motion from 0 to 140 degrees without pain on motion.  There was also crepitus.  X-rays revealed no evidence of an acute fracture, subluxation or bony destruction.  The examiner diagnosed the Veteran with left knee pain.  

The Veteran was afforded an additional VA examination of the knee in December 2009.  The Veteran again denied symptoms of deformity, giving way, weakness, incoordination, dislocation, subluxation, locking or flare-ups.  He did note pain, stiffness and tenderness.  The Veteran again reported that he could stand for 15 to 30 minutes and that he could walk between one-quarter of a mile and one mile.  His gait was noted to be antalgic with poor propulsion.  Examination revealed tenderness to palpation with crepitation.  However, there was no evidence of grinding, instability, meniscus abnormality or other knee abnormalities.  Range of motion testing revealed extension to 0 degrees and flexion to 130 degrees.  There was objective evidence of pain on motion but there were no additional limitations after three repetitions.  X-rays revealed a small joint effusion with no fracture or dislocation.  Minimal narrowing of the medial tibiofemoral arm was also present.  The examiner diagnosed the Veteran with minimal left pleural effusion and very mild osteoarthritis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for a left knee disability at any time during the pendency of this claim.  The Veteran is currently rated under Diagnostic Code 5010.  This code applies to arthritis due to trauma and instructs the rater to rate the Veteran under Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5261, a higher disability evaluation of 20 percent is assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.  Both VA examinations of record demonstrate that the Veteran has maintained full extension of the left knee to 0 degrees.  As such, a higher disability evaluation based on limitation of extension is not warranted.  

The Board has also considered whether the Veteran may be entitled to a higher disability evaluation due to limitation of flexion.  Under Diagnostic Code 5260, a higher disability rating of 20 percent will be assigned for limitation of flexion of the leg to 30 degrees.  See 38 C.F.R. § 4.71a.  According to the March 2006 VA examination, the Veteran had full flexion of the left knee to 140 degrees.  The December 2009 VA examination also revealed the Veteran to have flexion to 130 degrees.  Therefore, the evidence demonstrates that the Veteran has maintained a range of motion in the left knee far in excess of that considered to be 20 percent disabling.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  During his VA examinations, the Veteran denied any flare-ups of his joint disorder.  The VA examiners also concluded that there was no additional limitation of motion upon repetition.  There was objective evidence of pain upon motion in December 2009.  However, the record does not demonstrate any additional functional limitation as a result of this pain.  As explained by the United States Court of Appeals for Veterans Claims (Court) in August 2011, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  As such, even when considering pain and functional impairment, the preponderance of the evidence of record demonstrates that higher disability evaluations based on limitation of motion are not warranted.  

The Board has also considered whether there are any other applicable diagnostic codes that may permit a higher or separate disability evaluation.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee.  See 38 C.F.R. § 4.71a.  However, the Veteran denied dislocation or subluxation and instability of the left knee during both of his VA examinations.  The December 2009 VA examiner also concluded upon evaluation that the Veteran did not suffer from instability of the left knee.  As such, a separate disability rating under Diagnostic Code 5257 is not warranted.  

Finally, there is no evidence of dislocated cartilage with frequent episodes of locking, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or ankylosis of the left knee.  As such, the remaining diagnostic codes pertaining to the knee do not apply to the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, 5263.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation.  According to a March 2011 statement, the Veteran indicated that the problem with his knee was mostly in the back of the knee and that it hurt to walk up any incline.  He was also of the opinion that his problem involved the ligaments and the tendons.  While the Board has considered this assertion, it does not demonstrate entitlement to a higher disability evaluation.  The mere fact that the Veteran experiences pain when walking on an incline does not demonstrate entitlement to a higher disability evaluation, as pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Furthermore, while the Veteran may have asserted that he suffers from a disability of the ligaments and tendons, he has submitted no evidence to demonstrate that he is competent to offer such a diagnosis.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The December 2009 VA examiner specifically determined that there were no abnormal tendons, bursae, or other knee abnormalities.  

As already noted, the rating schedule represents as far as practicable, the average impairment of earning capacity.  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Veteran's symptoms associated with his service-connected left knee disorder are pain and very mild limitation of motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260-61.  The evidence does not suggest that the Veteran's knee disability alone has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for a left knee disability must be denied.

Bilateral Hearing Loss

Finally, the Veteran contends that he is entitled to a compensable disability evaluation for bilateral hearing loss.  For historical purposes, the Veteran was granted service connection for bilateral hearing loss in a May 2004 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 6100, effective as of September 9, 2003.  VA received the Veteran's claim seeking an increased disability evaluation in September 2005.  This claim was denied by the RO in an April 2006 rating decision.  VA received a timely notice of disagreement from the Veteran in February 2007, but the 0 percent disability evaluation was confirmed in a July 2007 statement of the case.  The Veteran appealed this evaluation to the Board in August 2007.  

The Veteran was afforded a VA audiometric examination in March 2006.  The Veteran reported continued bilateral hearing loss.  He described his situation of greatest difficulty to be understanding normal conversations when he could not see the speaker's face, in backgrounds of noise, over the television, and on the phone with his right ear.  Authorized audiological evaluation revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
75
85
LEFT
20
30
55
75
85

Pure tone threshold averages were 60 dB in the right ear and 61.25 dB in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.

The Veteran was afforded an additional VA audiometric examination in December 2009.  Audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
75
85
LEFT
20
40
55
75
85

Pure tone threshold averages were 61.3 dB for the right ear and 63.8 dB for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 94 percent in the left ear.

Subsequent VA treatment records note that the Veteran continued to seek treatment for his bilateral hearing loss.  A January 2010 treatment record notes that the Veteran suffered from mild to severe hearing loss at 1000 Hz to 8000 Hz.  According to a March 2010 record, the Veteran was seen for fitting/adjusting of his hearing aids.  It was noted that the Veteran would always have word understanding problems due to the nature of hearing loss, but that the problems will be greater in background noise than in quiet listening situations.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his service-connected bilateral hearing loss at any time during the pendency of this claim.  Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz (Hz)).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 dB or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Applying the March 2006 audiometric results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of III.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  Likewise, when applying the December 2009 examination results to Table VI, the Veteran's right and left ear hearing losses are assigned numeric designations of III and II, respectively.  Again, when applied to Table VII, these values demonstrate that the Veteran's hearing loss is noncompensable.  

The Board notes that the Veteran argued in a February 2007 statement that he was denied hearing loss because an undated profile revealed his hearing to be in good order.  In support of his claim, the Veteran submitted numerous hearing evaluations from the 1970s and 1980s.  These records are of no relevance to the Veteran's claim, however.  Service connection for hearing loss has already been established, and as such, there is no question as to whether he suffered impaired hearing during military service.  The present claim is the proper disability evaluation to be assigned.  As already discussed, the Veteran's hearing loss has been determined to be 0 percent disabling.  

Again, the rating schedule represents as far as practicable, the average impairment of earning capacity.  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Veteran's bilateral hearing loss results in decreased hearing, especially in situations where there is background noise or when he is using the phone.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The evidence does not suggest that the Veteran's hearing loss has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for his bilateral hearing loss must be denied.


ORDER

A disability evaluation in excess of 20 percent for diabetes mellitus is not warranted.  

A disability evaluation in excess of 10 percent for a left knee disability is not warranted.  

A compensable disability evaluation for bilateral hearing loss is not warranted.  


REMAND
Right Knee Disability

The record demonstrates that the Veteran's claim of entitlement to service connection for a right knee disorder was reopened by the RO in an April 2006 rating decision.  The previous denial was confirmed and continued, however.  In his February 2007 notice of disagreement, the Veteran referred to his "knee problems."  The Veteran also noted in his August 2007 appeal to the Board that the RO had made a mistake because they only considered his left knee.  These statements demonstrate that the Veteran's February 2007 notice of disagreement was meant to apply to both his left and his right knee claims.  However, a statement of the case regarding the right knee has yet to be issued.  A remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Diabetic Neuropathy

As discussed in the previous section, there is presently conflicting evidence as to whether the Veteran suffers from diabetic neuropathy.  The March 2006 VA examiner concluded that there was no neurovascular symptomatology or peripheral neuropathy related to diabetes.  However, the January 28, 2010 VA examiner concluded that the Veteran suffered from diabetic peripheral neuropathy.  Examination revealed mild loss of sensation to pin prick and light touch on the plantar surface of the feet, bilaterally.  There was no motor loss in either extremity and deep tendon reflexes were normal, bilaterally.  The Veteran denied symptoms of diabetic neuropathy during VA outpatient treatment in August 2010, however.  Therefore, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine whether he suffers from neuropathy secondary to his diabetes mellitus.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The RO should issue the Veteran and his representative (if any) a statement of the case on the issue of service connection for a right knee disorder, to include as secondary to his service-connected left knee disability.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine whether he suffers from neuropathy of either lower extremity.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from neuropathy of either lower extremity that was caused by, or permanently aggravated by, his service-connected diabetes mellitus.  A complete rationale for all opinions offered must be provided.  

3.  The AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative (if one should be obtained) should be provided with a SSOC, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


